ltd david palmlund tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date partnership p entered into a son-of-boss transaction this generated more than dollar_figure million in artificial losses which p’s partners claimed on their returns r adjusted various partnership items and determined a penalty under sec_6662 i r c for a gross-valuation misstatement of p’s inside_basis in an asset distributed by p p now contests only that penalty alleging it has a reasonable-cause-and-good-faith defense held the court has jurisdiction over the penalty in this partnership-level proceeding after 135_tc_581 because the penalty relates to an adjustment to inside_basis a partnership_item that results in a computational adjustment to the partner’s tax_return that can be assessed without a partner-level affected items proceeding held further we agree with the court_of_appeals for the seventh circuit in 583_f3d_471 7th cir that a partnership can assert its own reasonable-cause-and-good- faith defense in a partnership-level proceeding held further p cannot reasonably rely in good_faith on the tax_advice given by a promoter defined as an adviser who participates in structuring the transaction or who is otherwise related to has an interest in or profits from the transaction william a roberts and kyle r coleman for petitioner nancy b herbert richard hassebrock and jadie t woods for respondent holmes judge david palmlund bought into a bad deal to lose money but save on taxes he has since filed an amended_return and paid the tax he was trying to avoid but he con- tests the penalty that the commissioner asserts against him he argues that he relied in good_faith on professional advisers verdate 0ct date jkt po frm fmt sfmt v files 106ltd sheila united_states tax_court reports findings_of_fact i palmlund david palmlund started his professional life in upstate new york in he graduated with a dual degree in industrial engineering and management accounting from syracuse university then took a job in rochester with east- man kodak as a cost engineer after a year in the corporate world duty called he served in the army as an ordnance officer stationed at the aberdeen proving grounds but also spent time in vietnam with the state department on mat- ters he can’t talk about in asia then he returned to syra- cuse completed his m b a in and went back to east- man kodak but the draw of a larger city proved irresistible palmlund moved to new york to work for american cyanamid chem- ical company from to he started out as an oper- ations analyst-finding ways to improve the operations of subsidiaries-and moved up to become a budget analyst involved in major acquisitions his entrepreneurial spirit caught the attention of like-minded young men and together they formed a home-warranty company american home shield in as chief administrative officer palmlund set up american home shield’s operations developed the com- pany’s pricing model and hired the contractors who would perform the covered home repairs american home shield grew to be a successful dollar_figure million-a-year company palmlund then moved to merrill lynch in he eventu- ally became vice president and controller as well as ceo of several merrill subsidiaries at one of these merrill lynch realty palmlund had big_number employees under his direction working in new york and london he then returned to american home shield as chief operating officer in he took four months off to care for his wife and moved to dallas to be closer to her family palmlund contacted some of the executive recruiters he met while working for merrill-he got to know them well during the time he hired about one manager a week-to see what jobs there might be for him in dallas instead the recruiters recruited him to join their company palmlund wasn’t interested at first because he didn’t like the way recruiters operated but the recruiters replied fine come in verdate 0ct date jkt po frm fmt sfmt v files 106ltd sheila ltd v commissioner and change it he agreed to give it a try with the under- standing that he could do things his way for a while if it didn’t work out he would leave his way was based on personal contact he would meet each candidate face to face never offering anyone for a posi- tion whom he hadn’t met in person this was labor inten- sive-palmlund accumulated over million frequent-flyer miles-but his approach paid off he became a partner at his firm his firm became the world’s largest and he placed more senior executives than anyone else at it all of his place- ments stayed in their new jobs at least a year every other partner had to redo some palmlund’s success made his tax reporting complicated and for many years he relied on arthur andersen in the early ‘90s his firm hired a financial planner who rec- ommended setting up limited_partnerships living trusts and other entities to help palmlund meet his financial goals-and who also recommended as the lawyer to set it all up one joe garza palmlund ended up using garza off and on over the next years not only for the financial-planning-entity-cre- ation work but for all his legal needs garza in turn rec- ommended turner stone to palmlund as a more affordable alternative to arthur andersen for tax preparation but even at those lower rates palmlund was an active and frugal client who carefully reviewed every return-and noticed when one year turner stone nearly doubled its fee to dollar_figure he credibly testified that he moaned and groaned until it was reduced ii the transaction sometime early in garza called palmlund to briefly pitch an investment in foreign_currency palmlund dis- missed the idea because he didn’t have much experience in the field but he was no neophyte investor-he ran a real- estate investment_partnership actively picked stocks and formed a texas family limited_partnership named palmlund ltd with the stated business of investments he also had numerous personal bank and brokerage accounts that he actively managed his only experience was ordering his staff at merrill lynch’s london office to hedge against a threatened devaluation of the pound he did not personally implement the transaction verdate 0ct date jkt po frm fmt sfmt v files 106ltd sheila united_states tax_court reports palmlund says that he warmed up to the transaction after receiving a hot tip at a cocktail party in mid-2001 but this tip came from his business partner’s daughter who men- tioned that the yen is weak and is going to get weaker we do not think this is a credible explanation for palmlund’s interest in foreign-currency speculation and instead find that his interest was really sparked when garza resurfaced garza however was not really urging a speculative foray into foreign currency-he was pitching a particular trans- action that he explained had significant tax benefits the deal was a variation of the son-of-boss transaction that has produced so much litigation in recent years he tried to explain its basic structure though on this topic palmlund credibly testified that the explanation with its use of foreign- currency digital options and the super sweet spot -alleg- edly a way to make a large profit if the dollar-to-yen exchange rates worked out just right-was not entirely com- prehensible but garza’s tutorials never really got palmlund interested in the theory of how to make foreign-currency options trading profitable what got him interested-and we specifically find this based on the trial testimony-was the alluring tax_benefit palmlund ran garza’s suggestion by his accountants at turner stone the accountants gave him the green light telling him they themselves had used the same transaction and garza personally guaranteed the deal promising to cover any taxes penalties or litigation costs if the transaction blew up we lay out only the barest of bones because palmlund has conceded the tax and fights only the penalty very similar deals have been dissected elsewhere see eg 133_tc_1 for an explanation of son-of-boss deals see 128_tc_192 see also eg 133_tc_431 133_tc_112 olesen v commissioner tcmemo_2009_307 bergmann v commissioner tcmemo_2009_289 lvi investors llc v commissioner tcmemo_2009_254 utam ltd v commissioner tcmemo_2009_253 ti- gers eye trading llc v commissioner tcmemo_2009_121 napoliello v commissioner tcmemo_2009_104 fears v commissioner tcmemo_2009_62 son-of-boss deals come in different varieties but they all involve the transfer of assets along with significant liabilities to a partnership with the goal of increasing basis in that partnership the liabilities are not completely fixed at the time of transfer so the partnership ignores them in computing basis this results in high-basis assets that produce large tax-but not out-of-pock- et-losses son-of-boss transactions usually yield capital losses but palmlund offset ordinary_income because he attached the high basis to canadian dollars and on his original return took the position that certain foreign-currency transactions may produce an ordinary_loss see sec_988 sec_1_988-3 income_tax regs unless we say otherwise all section references are to the internal_revenue_code in effect for the year at issue verdate 0ct date jkt po frm fmt sfmt v files 106ltd sheila ltd v commissioner this was good enough for palmlund he directed garza to handle all the paperwork and told his secretary to forward any correspondence about the deal directly to garza here are the mechanics in date palmlund formed three entities llc llc llc llc and ltd the owners of were david palmlund percent and llc percent palmlund’s texas family limited_partnership palmlund ltd is also involved in this case its partners were david palmlund percent suzanne palmlund percent and the david channing palmlund trust percent also in date llc bought offsetting long and short foreign-currency options the termination_date for both options was date when they would expire out-of-the-money on date llc transferred both long and short options to on date llc bought candollar_figure for usdollar_figure on date llc transferred the canadian currency to as a capital_contribution on date tried to assign all of its canadian currency to palmlund ltd but actually distrib- uted only candollar_figure candollar_figure remained with until it sold the currency in date palmlund testified that he earned dollar_figure in two weeks deutsche bank paid out dollar_figure on the options and charged a dollar_figure net premium if these had been the only expenses involved the deal would have been profitable but palmlund doesn’t include garza’s fees in his profit calculation those fees shrink the dollar_figure profit to a loss of somewhere between dollar_figure and dollar_figure the premiums on the long and short option positions were dollar_figure million and dollar_figure respec- tively the exact amount of garza’s fee is unclear from the record it was either dollar_figure or dollar_figure and the dollar_figure net premium may or may not have been included in the fee assuming the low- est possible garza fee-dollar_figure with the net premium included-palmlund would have lost dollar_figure on the deal dollar_figure option payout less dollar_figure for garza’s fee at the other end of the spectrum-dollar_figure not including the net premium-palmlund would have lost dollar_figure dollar_figure option payout less the dollar_figure net premium and the dollar_figure garza fee verdate 0ct date jkt po frm fmt sfmt v files 106ltd sheila united_states tax_court reports iii reporting the transaction palmlund used turner stone to prepare hi sec_2001 return a critical part of that preparation was the opinion letter garza wrote which palmlund forwarded to them the opinion letter contains a 4-page introduction tailored to the deal but the remaining pages consist mostly of generic boilerplate on tax-law doctrines-running the gamut from partnership-basis rules treatment of foreign-currency con- tracts the step-transaction doctrine economic_substance dis- guised-sale provisions and partnership anti-abuse regula- tions in the letter garza concluded that the tax treatment he proposed would more_likely_than_not withstand irs scru- tiny to reach this conclusion garza had to clear a few hur- dles in the introductory pages he states that palmlund rep- resented that he independently reviewed the economics underlying the investment believed there was reasonable opportunity to earn a reasonable pre-tax profit in excess of all associated fees and costs and received t he foreign_currency and financial instruments as partnership liquidating distributions emphasis added here’s the first stumble-we find that palmlund did no such things but even if he had garza still didn’t get it right- he failed to customize the opinion letter to fit the facts of the transaction here are a few of the mistakes the foreign_currency was distributed to palmlund in liq- uidation of his partnership_interest no it wasn’t it was a nonliquidating_distribution in unrelated partners confirmed the partnership’s legit- all the partners were related-and palmlund controlled imacy them one factor to consider in determining whether the good-faith-reliance defense applies is the existence of an opinion of a professional tax advisor as to the treatment of the taxpayer under federal tax law sec_1_6664-4 income_tax regs in analyzing corporate tax_shelters citing the more_likely_than_not standard-defined as a greater than 50-percent likeli- hood that the tax treatment of the item will be upheld if challenged by the internal_revenue_service -is a necessary but not sufficient condition in such opinions sec_1_6664-4 income_tax regs since isn’t a corporation the more_likely_than_not conclusion might not strictly be necessary but garza still cited the standard in his opinion letter verdate 0ct date jkt po frm fmt sfmt v files 106ltd sheila ltd v commissioner palmlund doesn’t know if he will be called upon to satisfy his obligations under the sold digital option the options had already been terminated by the time the opinion was drafted relying on the opinion letter turner stone prepared returns for llc palmlund ltd and palmlund in they charged dollar_figure for return preparation palmlund didn’t complain he didn’t review the returns or ask any questions claiming that he wouldn’t even know what to ask about the returns the result was happy for a time-a noneconomic loss of about dollar_figure million flowed through to his personal return palmlund did get concerned when the irs sent him a copy of announcement 2004_1_cb_964 in date the announcement outlined terms of settlement for son-of- boss transactions palmlund met with garza and his accountants to figure out what he should do and what he decided to do was amend his personal return no one ever amended 106’s return turner stone finished the amended_return in date and palmlund signed it in september this return removed the dollar_figure million loss attrib- uted to the disallowed transaction and palmlund paid the taxes and interest he conceded were due the irs issued an fpaa to that adjusted various part- nership items including contributions and distributions to zero and asserted penalties palmlund a sec_106’s tax_matters_partner timely petitioned the tax_court in the course of preparing for trial the commissioner subpoenaed charles denson palmlund’s private banker denson was curious about the subpoena and set up a lunch with palmlund he asked about the case and palmlund explained that he got into a tax strategy and the intent was to lose money before trial began we issued two orders in the first we granted the commissioner partial summary_judgment on the issue of whether the asset distribution from was nonliquidating as a result the adjusted_basis for 106’s dis- tribution to palmlund ltd in is limited to the partner- ship’s adjusted_basis ie inside_basis in the canadian cur- rency see sec_732 ltd v commissioner tcmemo_2008_112 in our second order we granted the inside_basis is a partnership’s basis in property that it owns verdate 0ct date jkt po frm fmt sfmt v files 106ltd sheila united_states tax_court reports commissioner’s motion for partial summary_judgment on the issue of whether there was a gross-valuation misstatement in excess of percent on the return this second order required little more than a bit of math because 106’s assets were canadian dollars bought for usdollar_figure the partnership distributed some of those canadian dollars in so 106’s basis-the inside basis-in those distributed dollars was dollar_figure the return claimed a dollar_figure4 million basis in the dis- tribution which is significantly more than percent of dollar_figure and was reduced by the fpaa to zero because palmlund conceded the taxes related to the under- lying transaction the only remaining question is whether the partnership has a sec_6664 reasonable_cause good_faith defense-based upon reliance on garza and turner stone-to the percent gross-valuation-misstatement pen- alty the commissioner asserts under sec_6662 this penalty relates to inside basis-106’s overvaluation of its basis in the canadian dollars it distributed to palmlund ltd i jurisdiction opinion in date the d c circuit decided 591_f3d_649 d c cir affg in part revg in part vacating in part and remanding on penalty issues 131_tc_84 it held that the tax_court lacks jurisdiction in partnership-level proceedings to determine a partner’s basis in the partnership or whether penalties related to that basis apply id pincite after the d c circuit issued its opinion we asked the parties in this case to brief the question of whether we have jurisdic- tion and both tell us that we do at first glance petaluma seems strikingly similar to like the tax_shelter in petaluma the transaction has the for- eign-currency-option flavor of a son-of-boss deal accuracy- the parties did not dispute this calculation and holding was a tax equity and fiscal responsibility act of partnership without a principal_place_of_business when it filed its petition because it no longer existed any appeal therefore may go to the d c circuit see sec_7482 in date the federal_circuit followed petaluma in 598_f3d_1372 fed cir making essentially the same holding on almost identical facts we recently reanalyzed the problem in response to the d c circuit’s mandate in petaluma see 135_tc_581 verdate 0ct date jkt po frm fmt sfmt v files 106ltd sheila ltd v commissioner related penalties are at stake in both cases but there’s a key distinction-petaluma held that the tax_court had no juris- diction over penalties springing from an adjustment to a partner’s outside_basis but the parties here agree that out- side basis is not an issue in the fpaa that provoked this case the commissioner determined that the accuracy- related penalty under sec_6662 of the internal rev- enue code applies to all underpayments of tax attributable to adjustments of partnership items of emphasis added and the specific item at issue in this case i sec_106’s own basis in the canadian dollars that it distributed to its partners this kind of basis is inside_basis not the out- side basis that was at issue in petaluma and this is the kind of basis that the regulation defines as a partnership_item see sec_301_6231_a_3_-1 proced admin regs this is a key distinction-petaluma didn’t address our jurisdiction over penalties based on adjustments to inside_basis we also agree with the parties and hold that partner-level proceedings are not necessary to determine the gross-valu- ation-misstatement penalty in this case the parties have stipulated that the adjustment to inside_basis at the partner- ship level here allows a numerical adjustment at the partner level and agree that this is a flow through item to the palmlunds’ individual return stip par because it is possible to derive through such an adjustment alone the reduction in the claimed loss on the sale of the canadian dol- lars that distributed and the consequent increase in the reportable gain and resulting deficiency-all without any need for an affected-item deficiency_notice see petaluma t c pincite-we conclude that we do have jurisdiction over the penalty in this partnership-level case after petaluma partnership items specifically include the adjusted_basis to the partnership of distributed property sec_301 a - c iii proced admin regs under sec_6226 we outside_basis is an individual partner’s basis in his interest in the partnership itself as it is not clear from the opinion the record or the arguments before this court that the penalties asserted by the commissioner and ordered by the tax_court could have been com- puted without partner-level proceedings to determine the affected-items questions concerning outside bases we are unable to uphold the court’s determination of the penalty issues while it may be that some penalties could have been assessed without partner-level computations we cannot affirm a decision that has not yet been made 591_f3d_649 d c cir affg in part revg in part vacating in part and remand- ing on penalty issues 131_tc_84 verdate 0ct date jkt po frm fmt sfmt v files 106ltd sheila united_states tax_court reports have jurisdiction in a tefra proceeding to determine all partnership items and the applicability of any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership_item since the overvalued dis- tribution was a partnership_item the outside_basis of indi- vidual partners is of no consequence the only issue in dis- pute is whether had a sec_6664 reasonable-cause- and-good-faith defense for the gross-valuation misstatement that leads to the next question is the reasonable_cause good_faith defense available at the partnership level most courts that have addressed the issue think so see eg am boat co llc v united_states 583_f3d_471 7th cir court has jurisdiction in partnership-level proceeding to consider partnership defense to accuracy-related_penalty 129_tc_8 penalties relating to partnership-item adjustments generally deter- mined at partnership level santa monica pictures llc v commissioner tcmemo_2005_104 reasonable-cause defense a partnership-level determination on the other hand the court of federal claims recently held that the reasonable-cause defense to the gross-valuation misstatement penalty is exclusively a partner-level defense 87_fedclaims_509 that court interpreted sec_301_6221-1 proced admin regs to prohibit the reasonable-cause defense at the partnership level clearmeadow fed cl pincite the seventh circuit disagreed to the extent that the court’s holding in clearmeadow wholly forecloses a partnership from raising an entity-level reasonable_cause defense we disagree the court’s primary premise is correct a partner may not raise a partner-level defense during a partnership-level proceeding but we see nothing that would prevent a partnership from raising its own reasonable_cause defense the clearmeadow court relied on sec_301_6221-1 which defines a partner-level defense although the regulation cites sec_6664 as an example of a partner-level defense it does not foreclose a similar defense on behalf of the partnership it only states that whether the partner has met the criteria of sec_6664 is a partner- level defense sec_301_6221-1 the fifth circuit concluded that this language did not rule out a partnership-level reasonable_cause defense see klamath f 3d pincite and we agree am boat co f 3d pincite verdate 0ct date jkt po frm fmt sfmt v files 106ltd sheila ltd v commissioner we find the seventh circuit’s analysis more persuasive than clearmeadow’s and hold that may assert the reasonable- cause defense at the partnership level ii sec_6662 penalty and defense the gross-valuation-misstatement penalty can be rebutted by a showing of reasonable_cause and good_faith sec_6664 and a taxpayer will often argue as palmlund does that he had reasonable_cause and showed good_faith by relying on professional advice the regulation somewhat unhelpfully states that reliance on professional advice is reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs the caselaw more helpfully points to three factors to test whether a tax- payer properly relied on professional advice 115_tc_43 affd 299_f3d_221 3d cir first was the adviser a competent professional who had sufficient expertise to justify reliance second did the taxpayer provide necessary and accurate information to the adviser third did the taxpayer actually rely in good_faith on the adviser’s judgment a expertise of professional advisers both garza and turner stone were licensed and would have appeared competent to a layman at the time they pre- pared the return they would have appeared competent espe- cially to palmlund since garza had been his personal attorney for years and turner stone had prepared his returns for about years all without incident the commis- sioner doesn’t dispute their expertise in his brief and so we have no trouble finding these advisers to have at least an adequate level of expertise the parties have stipulated that only the gross-valuation misstatement penalty for is at issue so we do not decide whether other penalties eg negligence require analyzing adjust- ments to outside_basis or other partner-level facts verdate 0ct date jkt po frm fmt sfmt v files 106ltd sheila united_states tax_court reports b provision of necessary and accurate information we also find that palmlund provided both garza and turner stone with all the relevant financial data needed to assess the correct level of income_tax see sec_1 c i income_tax regs the commissioner doesn’t dis- pute this either c actual reliance in good_faith it’s the third point-the issue of palmlund’s actual good- faith reliance on garza’s and turner stone’s professional advice-that’s in dispute there are at least three factors to consider palmlund’s business sophistication and experience the sloppy opinion letter and whether garza and turner stone were promoters palmlund’s business sophistication and experience tend to make it harder to believe he didn’t know the transaction was improper even though he wasn’t a tax expert and was accustomed to relying on professional advisers for tax preparation it seems doubtful that he acted in good_faith in light of his experience knowledge and education see sec_1_6664-4 income_tax regs the mistake-ridden opinion letter is problematic as well the opinion didn’t accurately describe the transaction in this case and the actual transaction was different from the generic transaction described in the opinion in some key respects we don’t however always take a close look at opinion_letters when penalties are at issue see eg 112_tc_317 opinion letter mentioned but not scrutinized affd without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir and the supreme court has touched on this issue as well to require the taxpayer to challenge the attorney to seek a second opinion or to try to monitor counsel on the provisions of the code himself would nullify the very purpose of seeking the advice of a presumed expert in the first place ordinary business care and prudence do not demand such actions 469_us_241 on the other hand at least one district_court found that an opinion letter wasn’t good enough only after taking a hard verdate 0ct date jkt po frm fmt sfmt v files 106ltd sheila ltd v commissioner look at it 330_fsupp2d_122 d conn opinion letter wasn’t based on all pertinent facts and circumstances and therefore didn’t protect against penalties affd 150_fedappx_40 2d cir one doesn’t need to look very hard to find problems with garza’s opinion sec_1_6664-4 income_tax regs warns taxpayers against relying on advice that itself unreasonably relies on the representations statements findings or agreements of the taxpayer garza’s opinion letter as we described in our findings_of_fact is filled with what appear to be but which were not in fact palmlund’s representations and many of these representations just weren’t true garza shouldn’t have relied on them and it’s hard to believe that someone as sophisticated as palmlund wouldn’t at least suspect something was amiss and palmlund also can’t rely on garza or turner stone if they were promoters of the transaction the caselaw is clear on this point-promoters take the good-faith out of good-faith reliance see eg neonatology associates t c pincite but what exactly makes a tax adviser a promoter has been less than clear a frequently cited promoter-reliance case explains that advice must generally be from a com- petent and independent advisor unburdened with a conflict of interest and not investment 440_f3d_375 6th cir affg tcmemo_2004_279 but this merely tells us what a promoter is not not what a promoter is from promoters of the tigers eye trading llc v commissioner tcmemo_2009_121 offers a more workable definition of promoter an adviser who participated in structuring the transaction or is otherwise related to has an interest in or profits from the transaction but there’s a catch this definition wasn’t relied on or applied to the facts of that case-it’s dictum in tigers eye we held only that we had jurisdiction in a partnership- level proceeding to determine whether a tax adviser was a promoter since the case was only at the summary-judgment stage we left for another day the question of whether the tax adviser there actually was a promoter id still the definition verdate 0ct date jkt po frm fmt sfmt v files 106ltd sheila united_states tax_court reports of promoter in that opinion was carefully crafted after con- sidering relevant precedent one might need to be careful in applying the definition to some kinds of transactions-a tax lawyer asked by a businessman for advice on how to sell the family business through a tax-favored stock_redemption might be said to have participated in structuring the transaction -but when the transaction involved is the same tax_shelter offered to numerous parties the definition is workable as we observed in 132_tc_347 a tax adviser is not a promoter of a trans- action when he has a long-term and continual relationship with his client does not give unsolicited advice regarding the tax_shelter advises only within his field of expertise and not because of his regular involvement in the transaction being scruti- nized follows his regular course of conduct in rendering his advice and has no stake in the transaction besides what he bills at his regular hourly rate we therefore adopt the tigers eye definition for cases like this one and apply it to garza and turner stone we find that both these advisers not only participated in structuring the transaction but arranged the entire deal garza set up the llcs provided a copy of the opinion letter and coordinated the deal from start to finish and both garza and turner stone profited from selling the transaction to tigers eye trading llc v commissioner tcmemo_2009_121 drew from the following cases for its definition of promoter 39_f3d_402 2d cir taxpayer could not reasonably rely on professional advice of someone known to be burdened with an inherent conflict of interest-a sales representative of transaction affg tcmemo_1993_480 990_f2d_893 6th cir reliance on promoters or their agents is unreasonable because such persons are not independent of the investment affg donahue v commissioner tcmemo_1991_181 982_f2d_163 6th cir finding negligence where taxpayer relied on person with financial interest in the venture affg tcmemo_1991_449 see also 471_f3d_1021 9th cir a taxpayer cannot negate the negligence_penalty through reliance on a trans- action’s promoters or on other advisors who have a conflict of interest affg tcmemo_2004_269 439_f3d_1243 10th cir to be reasonable the professional adviser cannot be directly affiliated with the promoter instead he must be more independent affg tcmemo_2004_275 301_f3d_714 6th cir courts have found that a taxpayer is negligent if he puts his faith in a scheme that on its face offers improbably high tax advantages without obtaining an objective independent opinion on its validity affg tcmemo_2000_339 verdate 0ct date jkt po frm fmt sfmt v files 106ltd sheila ltd v commissioner numerous clients garza charged a flat fee for implementing it and wouldn’t have been compensated at all if palmlund decided not to go through with it he wasn’t being paid to evaluate the deal or tweak a real business deal to increase its tax advantages he was being paid to make it happen and turner stone charged dollar_figure for preparing palmlund’s tax returns-dollar_figure more than usual the extra fees were not attributable to an extraordinarily complex return-palmlund’s returns were always complex due to his various business interests-but we find were the firm’s cut for helping to make the deal happen because palmlund’s advisers structured the transaction and profited from its implementation they are promoters palmlund therefore could not rely on their advice in good_faith even if the promoter issue was not in the picture palmlund would still have failed to establish his good-faith reliance palmlund’s conversation with denson-his private banker-also negates a finding of such reliance it doesn’t show good_faith to enter into a tax strategy with the intent to lose money we find denson to be credible and his testi- mony combined with letter and palmlund’s unusual level of experience knowledge and edu- cation demonstrates palmlund’s lack of good-faith reliance see sec_1_6664-4 income_tax regs the sloppy opinion decision will be entered for respondent f verdate 0ct date jkt po frm fmt sfmt v files 106ltd sheila
